Case 1:19-cv-00850-JB-B Document 68 Filed 12/02/20 Page 1 of 3                     PageID #: 730




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 JAMES R. DRIGGERS,

       PLAINTIFF,

 VS.                                                      Case No.: 1:19-CV-00850-JB-B

 CALIBER HOME LOANS, INC., FAY
 SERVICING, LLC., and CITIBANK N.A.
 AS TRUSTEE FOR CMLTI ASSET
 TRUST,

       DEFENDANTS.


                    PLAINTIFF’S REPLY BRIEF IN SUPPORT OF HIS
                    MOTION FOR PARTIAL SUMMARY JUDGMENT

                                          ARGUMENT

       Defendant’s Response Brief, which was untimely filed, fails to identify a single shred of

record evidence to support its argument that it is not a debt collector for purposes of the FDCPA.

Defendant’s arguments flounder in the face of the undisputed facts. Fay’s Response Brief

reinforces the conclusion that the FDCPA is applicable here. There is no dispute that Fay treated

Mr. Driggers loan as if it were in default. Thereafter, Fay also began to collect funds for property

taxes that were not owing despite the mountain of evidence in its own file that Mr. Driggers was

tax exempt.

       In its opposition to Mr. Driggers Motion for Partial Summary Judgment, Fay does not cite

a single case wherein a servicer in its position was not found to be a debt collector. Fay correctly

states that the Fair Debt Collection Practices Act applies to the collection of debts that were in

default at the time the debt was obtained and the undisputed facts are that Fay treated Mr. Driggers

loan as if it were in default. Exhibit 4 (Doc. 60.4) Driggers’ November 10, 2018 Statement, clearly
Case 1:19-cv-00850-JB-B Document 68 Filed 12/02/20 Page 2 of 3                       PageID #: 731




indicates that Fay considered Mr. Driggers loan to be in default. This is shown under the box

entitled “Explanation of Amount Due”.




       In addition, the very first entry on Fay’s Notes and Memos indicates a “courtesy call” to

Mr. Driggers and states the reason for the call was “delinquency.” See Doc. 66-18 at the bottom

of page 12. Under the undisputed facts, “the debt was considered to be in default[.]” Shedd v. Wells

Fargo Home Mortg., Inc., 2015 WL 6479537, at *13 (S.D. Ala. Oct. 26, 2015) “Consequently, the

general rule excluding mortgage servicers would not apply[.]” See Also Bardak v. Ocwen Loan

Servicing, LLC, 2020 WL 5104523, at *1 (M.D. Fla. Aug. 12, 2020) (“At the time Ocwen took

over the servicing of the loan, it was 30 days past due and, thus, was considered to be in default.”).

                                          CONCLUSION

       For the reasons stated herein, in Plaintiff’s opening Brief (Doc. 59), and his opposition to

Fay’s Summary Judgment Motion, (Doc. 66) Fay is a Debt Collector under the Fair Debt

Collections Act.

                                                      s/Earl P. Underwood, Jr.
                                                      EARL P. UNDERWOOD, JR.
                                                      Attorney for Plaintiff James R. Driggers

OF COUNSEL:
UNDERWOOD & RIEMER, P.C.
21 South Section Street
Fairhope, Alabama 36532
Telephone: 251.990.5558
Facsimile:    251.990.0626
Email: epunderwood@alalaw.com

                                                  2
Case 1:19-cv-00850-JB-B Document 68 Filed 12/02/20 Page 3 of 3                  PageID #: 732




                               CERTIFICATE OF SERVICE

       I hereby certify that on December 2, 2020 the foregoing was electronically filed with the

Clerk of Court using the CM/ECF system which will send notification of such filing to all counsel

of record.




                                                    /s/Earl P. Underwood, Jr
                                                    Earl P. Underwood, Jr.




                                               3
